Citation Nr: 0008294	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1995 for service connection for schizophrenia with assignment 
of a 100 percent schedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1953.  

The current appeal arose from a February 1996 rating decision 
of the Depart of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  The RO continued the denial of 
service connection for a psychiatric disorder.  

In May 1997 the Board of Veterans' Appeals (Board) determined 
that new and material evidence had been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disorder, and remanded the case 
to the RO for further development and adjudicative actions.

In March 1998 the RO granted entitlement to service 
connection for schizophrenia, residual type, with assignment 
of a 100 percent evaluation effective January 25, 1995.

The veteran presented testimony before the undersigned at a 
travel Board hearing held at the RO in October 1999, a 
transcript of which has been associated with the claims file.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The Board in July 1993 denied entitlement to service 
connection for an acquired psychiatric disorder.

2.  The appellant abandoned a request for reconsideration of 
the July 1993 Board decision. 

3.  Received at the RO on December 5, 1994 was a report of a 
psychology evaluation completed in November 1994 and opinion 
linking psychosis to service.

4.  A letter from the veteran's attorney received at the RO 
on January 25, 1995 advised that the veteran had filed 
documentation to reopen the claim of service connection for 
schizophrenia.

5.  A formal application to reopen the claim of service 
connection for schizophrenia was received at the RO in 
February 1995; the claim was continuously prosecuted and 
culminated with the RO decision in March 1998 granting 
service connection for schizophrenia and a 100 percent 
schedular rating from January 25, 1995.


CONCLUSION OF LAW

The criteria for an effective date of December 5, 1994 for 
service connection for schizophrenia with assignment of a 100 
percent schedular evaluation have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 
3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence shows that the Board issued a decision 
in July 1993 denying entitlement to service connection for an 
acquired psychiatric disability.  Thereafter the veteran's 
attorney described his correspondence to the Board in late 
September 1993 as a request for reconsideration.  The Board 
in a December 1993 response to this letter advised the 
attorney of the available options, submitting new and 
material evidence to the RO or motion for reconsideration to 
the Board.  




The veteran's attorney directed correspondence to the Board 
in November 1993 with a copy of a letter sent to a physician 
by the attorney on behalf of the veteran.  Other 
correspondence from the attorney in May 1994, directed to the 
Board, discussed the status of the request for medical 
evidence and a contention of Board error in the adjudication 
of the claim.  

The record includes a report of contact from the Board to the 
RO noting the veteran's claims folder was at the RO and that 
the veteran's attorney had made no effort to reopen the 
claim.  The Board correspondence of June 30, 1994 to the 
veteran's attorney regarding the May 1994 letter referred to 
the December 1993 Board correspondence and advised the 
attorney that that it was unclear from the correspondence 
whether he intended to file a motion for reconsideration.  
The Board letter advised the attorney of the requirements for 
such a motion.

The record shows that the RO on October 11, 1994 received a 
letter from the veteran's attorney with variously dated VA 
outpatient records that do not mention schizophrenia.  The RO 
on October 17, received another letter from the attorney with 
a handwritten statement from two individuals who added their 
recollection of the veteran since the mid 1950's.  Both 
letters from the attorney asked that the enclosed documents 
be made official exhibits to the veteran's claims file and 
that he be kept advised.

On December 5, 1994, a letter from the veteran's attorney 
dated in late November 1994 with the same content was 
received at the RO.  Enclosed was a report from a 
psychologist who reported having completed an evaluation of 
the veteran earlier in November.  The psychologist opined, in 
essence, that the veteran had a type of schizophrenia that 
was linked to service based on the reported history.



The veteran's attorney in early January 1995 submitted to the 
RO another recently obtained lay statement.  The attorney's 
letter was the same in content as other recent correspondence 
to the RO.  

Correspondence from the veteran's attorney received at the RO 
on January 25, 1995 noted that the veteran had filed 
documentation to reopen his claim for service connection for 
schizophrenia and requested a hearing.  The RO in February 
1995 correspondence to the veteran and his attorney advised 
that a claim was not received with documents submitted by the 
attorney and that if a claim was intended, contentions in 
writing and specific identification of the benefit sought 
should be provided to the RO.

The next pertinent correspondence was received from the 
veteran's attorney in late February 1995, and enclosed was a 
completed VA benefit application form signed by the veteran.  
The application form identified the benefit sought as a 
reopened claim for schizophrenia "(svc connection by 
presumption)".  

The record shows that the claim was continuously prosecuted.  
The RO in March 1998 considered the additional evidence that 
included a contemporaneous VA medical examination when it 
granted service connection and a 100 percent rating.  The 
rating decision shows that the effective date of January 25, 
1995 was the date of the veteran's reopened claim.  

The veteran's attorney, disagreeing with the effective date 
selected by the RO, sought an effective date in November 
1993.  The substantive appeal in June 1998 argued 
alternatively for a December 5, 1994 effective date.  The 
veteran's attorney argued in July 1998 that the issue had 
been raised in the twelve months prior to the January 1995 
effective date and thereby established an informal claim.  

The October 1999 Board hearing testimony was in accord with 
the previously submitted written argument. 


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.


Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.



(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection in a reopened claim shall be the 
later of the date of claim or the date entitlement arose.  

The basis for the January 1995 effective date selected by the 
RO is readily apparent from the record.  Noteworthy is that 
the veteran through his attorney sought to challenge the 1993 
Board decision and the record includes several 
correspondences directly to the Board in contemplation of a 
motion for reconsideration.  Nothing specific to a psychosis 
was communicated to the RO until late 1994 that referenced an 
intention to claim service connection for psychosis.  

In the Board's opinion, there is simply no communication 
earlier in the claims folder pertinent to a reopened claim.  
After the Board in late 1993 reviewed the attorney's 
correspondence and advised the attorney of the available 
options for proceeding further, correspondence was directed 
to the Board that indicates the intention was to focus on 
reconsideration.  It was not until a second letter from the 
Board in June 1994 that correspondence including additional 
evidence was directed to the RO exclusively.  

In view of the evidence, the Board is unable to find that the 
effective date for service connection should coincide with 
the correspondence in 1993.  That a request for 
reconsideration was clearly abandoned is obvious from the 
record.  No further communication from the veteran's attorney 
after June 1994 mentioned reconsideration and more recently, 
in July 1998 correspondence, the veteran's attorney in effect 
conceded no error in the prior Board decision.  

Upon review of the record, however, the Board concludes that 
the January 1995 date that the RO received the veteran's 
application to reopen is not the pertinent date of claim for 
effective date purposes.  It is correct that on receipt of 
the veteran's correspondence the claim was continuously 
prosecuted culminating with the favorable RO decision in 
March 1998.  The record as noted previously does not support 
an effective date in 1993, but reasonably does allow for an 
earlier date than currently assigned.  

There is evidence the veteran submitted in December 1994 that 
may reasonably be construed as an informal claim within the 
year preceding the formal application in early 1995 to allow 
for an earlier effective date.  38 C.F.R. § 3.157.  

The psychology examination appears to be the first evidence 
after the 1993 Board decision directed to the matter at issue 
and it obviously provides evidence of the intention to reopen 
the claim.  The lay statements and VA records submitted 
earlier in 1994 did not include any reference to the 
disability at issue, a psychosis, either through the 
veteran's history or objective examination, respectively.  
The Board also finds that the representative's transmittal 
letters were notably deficient if the purpose of this 
evidence was intended to support a reopened claim.  

The pertinent determination is when the application to reopen 
was received, and an informal claim appears from the record 
in December 1994 to establish a pending claim at the time.  
Consequently, the record does allow for an earlier effective 
date for VA compensation in this case.  The psychology 
examination report was received on December 5, 1994 and was 
one of a chain of communications or actions contemplated by 
38 C.F.R. §§ 3.157 and 3.160 to establish an informal claim 
after final disallowance.  There does not appear to be any 
compelling basis to dispute the level of disability during 
this period.  Therefore, the appropriate effective date for 
service connection and the 100 percent schedular evaluation 
should be December 5, 1994 and compensation would be properly 
paid from the following month.  38 U.S.C.A. § 5111(a)(d); 
38 C.F.R. § 3.157(b)(2).  


ORDER

Entitlement to an effective date for service connection of 
schizophrenia and assignment of a 100 percent evaluation 
retroactive to December 5, 1994 is granted, subject to the 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

